DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 24, 2022 has been entered.  Claims 1-3, 5-7, and 11-17 remain pending in the application.  Applicant’s amendments to the Drawings and explanations in the Remarks section have overcome the objection to the drawings and the 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed March 24, 2022.  

Allowable Subject Matter
Claims 1-3, 5-7, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 16, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “a support lever also cooperating with the control 10slide and supporting the panel at least in positions in which the panel is above the adjoining roof part, the support lever taking over support of the panel from the intermediate guide connection of the lifting lever at 15least in positions of the panel above the ad-joining roof part, in which the intermediate guide connection is disengaged from the guide curve in the control slide”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612